 WILSON Lc COMPANY, INC.327IT is rmREBY ORDERED that the said motion be, and it hereby is, de-nied because there is sufficient basis shown in the motion and in therecord as a whole for instituting a collateral hearing.By direction of the Board : 2OGDEN W. FIELDS,Associate Executive Secretary.IMember Rodgers is of the opinion that the motion and the contentions of the partiesnoted in the Board's Decision and Order provide sufficient information to warrant fur-ther investigation into the issues raised.United States Plywood Corporation,112 NLRB1471,footnote 2.Accordingly,he would grant the motion.Wilson&Company,Inc.andOffice Employees InternationalUnion,Local No. 21,AFL-CIO.'Case No. 10-CA-2264. Febru-ary 7,1956DECISION AND ORDEROn September 1, 1955, Trial Examiner Arthur Leff issued his In-termediateReport in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practicesand recom-mending thatit cease anddesist therefrom and take certainaffirmativeaction, asset forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report and a supporting brief.The Board has reviewed the rulings of the TrialExaminer made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed. The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Wilson & Company, Inc.,Atlanta, Georgia, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Office Employees InternationalUnion, Local No. 21, AFL-CIO, or any other labor organization of itsemployees, by discriminating in regard to their hire or tenure of em-ployment or any term or condition of employment.(b) By threats of reprisal, promises of benefit, or in any other man-ner interfering with, restraining, or coercing its employees in theI The AFL and CIO having merged after the hearing in this case, we are amending theidentification of the affiliation of the Union.115 NLRB No. 58. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDexercise of their right to self-organization, to form, join, or assist theaforesaid labor organization, or any other labor organization, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any and allsuch activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which it is found will effec-tuate the policies of the Act :(a) Offer to Frederick B. Danese immediate and full reinstatementto his former or substantially equivalent position without prejudice tohis seniority or other rights and privileges, and make him whole inthe manner set forth in the section of the Intermediate Report entitled"The Remedy."(b) Preserve and make available to the Board or its agents upon re-quest; for examination and copying, all payroll records, social-secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of back pay dueunder the terms of this Order.(c)Post at its branch office at Atlanta, Georgia, copies of the noticeattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for a period of sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby anyother material.(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEES -Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Office Employees Inter-national Union, Local No. 21, AFL-CIO, or any other labor or- WILSON & COMPANY, INC.329ganization,by discriminating in regard to the hire or tenure ofemployment or any term or condition of employment of any ofour employees.WE WILL NOT by threats of reprisal, promises of benefit, or inany other manner interfere with, restrain, or coerce-our employeesin the exercise of their right to self-organization, to form labororganizations, to join the aforesaid labor organization, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities, exceptto the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.WVE WILL offer Frederick B. Danese immediate and full rein-statement to his former or a substantially similar position withoutprejudice to his seniority and other rights and privileges andmake him whole for anylossof pay suffered as a result of the dis-crimination against him.All our employeesare freeto become, remain, or refrain from becom-ing or remaining, members of any labor organization, except as thatright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.We will not discriminate in regard to thehire or tenure of employment or any term or condition of employmentagainst any employee because of membership in or activity on be-half of any labor organization.WILSON & COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been filed against Wilson&Company,Inc., herein called theRespondent,by OfficeEmployees International Union,Local No. 21, AFL,hereincalled the Union, the General Counsel issued a complaint alleging that the Respondenthad engaged in unfair labor practices within the meaning of the National LaborRelations Act, 61 Stat.136, herein called the Act.The complaint alleged in sub-stance that the Respondent violated Section 8 (a) (3) by discriminatorily dis-charging Frederick R. Danese on February25, 1955,because of his union andconcerted activities, and that it violated Section 8 (a) (1) by such conduct as wellas by other specifically alleged acts of interference,restraint,and coercion.TheRespondent in its answer denied generally the complaint's allegations relating tothe commission of unfair labor practices. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held on July 6, 7, and 8, 1955, at Atlanta,Georgia, before the Trial Examiner duly designated by the Chief Trial Examiner.The General Counsel and the Respondent were represented at the hearing by counseland were afforded full opportunity to examine and cross-examinewitnesses and tointroduce evidence bearing on theissues.At the opening of the hearing the Re-spondent moved to dismiss the complaint's Section8 (a) (1) allegations, otherthan those predicated upon Danese's discharge, upon the ground that such allega-tions were not supported by a valid charge. The motion was denied.' At the'closeof the General Counsel's case, a motion of the Respondent was denied to dismissfor failure to make outa prima faciecase the complaint's allegationsof independentinterference, restraint, and coercion.At the close of the entire case, ruling wasreserved upon motions of the Respondent to dismiss the complaint for failure ofproof.Such motions are now disposed of in accordance with the findings of factand conclusions of law made below.Opportunity was afforded all parties to argueorally upon the record and to file briefs and proposed findings and conclusions.Upon the entire record in the case, and from my observation of thewitnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Respondent, a Delaware corporation with its principal offices at Chicago,Illinois,maintains a branch house at Atlanta, Georgia-alone involved in this pro-ceeding-where it is engaged in the packing and sale of meat and meat products.Altogether, the Respondent operates 9 meat packing plants and about 85 branchhouses in different States throughout the United States. In its overall operationsthe Respondent ships goods valued in excess of $250,000 directly across State lines.The Atlanta branch is an integral part of the Respondent's overall operations.Dur-ing the past year the out-of-State purchases of the Atlanta branch exceeded$1,000,000.II.THE LABOR ORGANIZATION INVOLVEDOffice Employees International Union, Local No. 21, affiliated with the Ameri-can Federation of Labor, is a labor organization within the meaning of the Act, ad-mitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsAt its Atlanta branch the Respondent employs approximately 80 employees ofwhom about 11 are salesmen, 7 are office employees, and the balance are produc-tion and maintenance employees and truckdrivers.2Employees other than the sales-men and office employees have for some time been represented by the United Pack-inghouse Workers of America, C. I. O.In January and February 1955 there was dissatisfaction among members of thebranch's office and sales forces.On the part of the office employees, the dissatisfac-tion stemmed from a number of unresolved grievances relating to working condi-tions, and on the part of both the office and sales forces from a feeling that in com-parison with the organized employees they were being unfairly treated as to wagerates.Toward the end of 1954, the United Packinghouse Workers had won aretroactive wage increase for employees it represented, but the wage rates of theother employees had not been adjusted to keep pace with that increase.The salesmen's dissatisfaction was expressed at a meeting held by them on January7, 1955, at a restaurant near the plant-known as the D & B Restaurant.At themeeting the salesmen elected Frederick B. Danese to act as their spokesman withmanagement.Later that day, at a regularly scheduled company sales meeting heldat the branch, Danese expressed the salesmen's views and asked Branch ManagerRalph Treon what the Company planned to do about the salesmen's wage grievance.1 The charge filed on March 1, 1955, alleged that the Respondent had engaged In unlaw-ful interference, restraint, and coercion by Danese's discharge and by "otheracts andconduct."Mid-States Steel and Wire Company,112 NLRB 800, andNew York ShippingAssociation,112 NLRB 1047, upon which the Respondent relied In support of its motion,are Inapposite.2 TheAtlantabranch is 1 of 16 branches administratively grouped by the Respondentin its southeastern district,a district covering generally the area south of the Ohio Riverand east of the Mississippi.The total complement of employees within that districtamounts to approximately 800. WILSON & COMPANY, INC.331After the meeting Treon reprimanded Danese for raising the wage question,statingthat Danese's remarks were entirely out of place and uncalled for.During January and February there was talk among the unorganized employeesof enlistingthe assistance of an outside bargaining agency.Formal organizing ac-tivities, however, did not begin until February 21, 1955.On that day, a number ofthe accounting department employees went to the office of the Charging Union inthis case, obtained the Union's consent to represent the unorganized employees at thebranch, and received union designation cards for employee signature.Organizingactivities began that day.February 22 was a holiday.On February 23, Danese,whose discharge 2 days later is attacked in this proceeding as discriminatory, becameactive in soliciting union designations from the salesmen.Danese, as appears fromhis testimony, obtained a batch of designation forms, personally distributed them toabout nine salesmen, and actively "talked up" the Union among the salesmen.Withinthe next day or two Danese personally succeeded in obtaining about six signed des-ignation cards from salesmen.Branch Manager Treon testified that it was not until Saturday, February 26, theclay after Danese's discharge, that he first heard of union organizational activityamong the officeworkers and salesmen.3 I find Treon's testimony implausible in thatregard and do not credit it.Other management representatives conceded undercross-examination that they became aware of union organizational activities at anearlier date, and I cannot believe the information they acquired was kept a secretfrom the branch manager. Thus, Henry Hudson, the Respondent's beef manager,testified that he heard "quite a bit" about the Union as early as February 23 as a re-sult of general talk about the plant.Gordon Lee Pruitt, the office manager, ad-mitted that "rumors" were "floating around" of organizational activity among officeemployees prior to February 25; that he had discussed the subject of such organiza-tional activities with Superintendent Carl Smith; and that he had also made a reporton it to Gurley P. Garrett, the Respondent's southeastern district auditor attachedto the Respondent's Chicago payroll, with the comment to Garrett that it was "wellworth him looking into." 4Garrett, while testifying, conceded that he might havefound out about union organizational activities as early as February 21.Garrett'sactual awareness before February 25 is confirmed by credited testimony disclosingthat in a conversation with a number of office employees on Tuesday, March 1, Gar-rett stated to them in substance, "We have known [about the union activities] sincethe early part of last week and you would be surprised to learn how we found out." 5Another circumstance, when considered in context with events that followed, alsoconfirms through inference the Respondent's awareness of union activities during theweek beginning February 21.Thus, undisputed evidence shows that managementofficials during that week visited other packinghouse plants in the area to comparewage rates at such plants with those paid officeworkers at the Respondent's Atlantaplant.At about 4 p. m. on Wednesday, February 23, Beef Manager Hudson cautionedDaneseabout union organization activities .6 Immediately before, Danese had beenengaged in union solicitation activities among salesmen at the loading platform infront of the plant.Hudson, in the words of Danese, "walked up to me [Danese]and said somebody was going to get in trouble about trying to form a union in the9 Treon testified that his first intimation of union activity came from a former employee,Zakas, whohad been drafted into the Army in Januaryand who visited him that day whilehome on a furlough. According to Treon, Zakas asked him what he knew about the or-ganizational activities, and when he said he knew nothing, Zakas left to speak to LauraMoss, an officeworker active in the Union, and later to visit Danese at his home, afterwhich Zakas reported to him that most of the employees had already signed up. Danesetestified with conviction that Zakas did not in fact visit him at that time.A Pruitt at first expressed reluctance to disclose the source of his information concern-ing union organization, stating that it would "violate [his] word to give this informa-tion."When directed to answer Pruitt stated that the information had come from Brooks,the sausage foreman.Pruitt did not explain why Brooks should have pledged him tosecrecy.6 Employees Laura Moss,Mildred Johnson,Carlon Shockley,and Bertha Hicks so testi-fied.By their overall testimony these witnesses impressed me as reliable and I credit themnotwithstanding Garrett's denial.6It is undisputed that Hudson is a supervisor within the meaning of the Act. Itappears, however, that his supervisory authority extends only to laborers who work inthe beef cooler at the Atlanta plant.He has no direct supervisory authority over sales-men or officeworkers,but as part of his duties he advises salesmen as to established meatprices and instructs them on what items to push in their sales. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDofficeand salesdepartment."He also told Danese that Garrett had questioned himand other department heads about the formation of a union several days before.Hudson added, however, that Danese "could rest assured that he [Hudson] wouldn'ttell them anything that could get us in trouble." 7On the following day, Thursday, February 24, Employee Bertha Hicks, an office-worker, asked Hudson whether he knew who had told management that 'the em-ployees were forming a union.Hudson did not answer her question directly, but inthe course of their conversation stated, "Someone is going to get hung tomorrow toscare the rest of you out of the union."When Hicks asked Hudson how he knew,his only reply was, "That is all right, you will see, someone is going to get hung." 8The next day Branch Manager Treon discharged Danese without prior warning.Treon told Danese that he had to let him go because Garrett had reported to Chi-cago that Danese was spending too much time off his territory and in the D & BRestaurant and because Chicago, as a result of that report, had requested Danese'sdismissal.Other facts and circumstances relating to Danese's discharge, and to thegenuineness of the reasons asserted for it, will be considered in detail ina subse-quent subdivision of this report.On Saturday, February 26, Beef Manager Hudson spoke to Salesman Fred Wood'about Danese's discharge while the two were arranging the delivery of beef to a newstore.Wood testified that the subject was initiated by Hudson who told him that"this union was hotter than a firecracker but he [Hudson] thought it had cooled offnow that Danese had been fired." Hudson's version was different.He admitted hav-ing a conversation with Wood at that time, but testified:I don't think the word "fired" was even mentioned.He [Wood] asked me, "Howdo you thinkit is?"I said, "I don't know.Maybe it will cool down now, maybepeople will get to talking to one another again now Danese is gone."To the extent the versions of Wood and Hudson are in conflict, I credit Wood. Thelikelihood that Hudson attributed Danese's discharge to his union activities, as Wood'stestimony suggests, finds support in the testimony of another witness, CliftonVaughan, who was called by the Respondent and whose overall testimony reveals himas a disinterested witness of unquestionable veracity.Vaughan had been employedas assistant branch manager at Atlanta until about mid-January 1955, when he volun-tarily left.He testified under questioning by the General Counsel that during a socialvisit to the plant shortly after Danese's discharge, Hudson told him that the salesmenand accounting department employees were trying to start a union, that Danese hadinstigated it, and that he had been fired for it .97Hudson admitted he had a conversation with Danese at the time, but denied that ittook the above form as testified to by Danese. According to Hudson, Danese started totell him something about the Union, and he stopped Danese short, stating that he did notwant to know anything so that if "anyone asked I couldn't answer."Hudson denied warn-ing Danese that "somebody is going to get in trouble about forming this union," but thenadded, "I told him to leave it alone. It was hotter than a firecracker." On cross-exami-nation, Hudson testified as follows :Q You said on direct examination that you told him something about this unionbeing hotter than a firecracker, and that if you were him you would stay away fromit.Is that what you said?A. Yes, sir, I told him to leave it alone rather than stay away.Danese in the main impressed me as a credible witness. As will more fully appear below,other testimony of Hudson is in conflict with that of other witnesses, including one calledby the Respondent, who had no direct interest in the outcome of the case and whoseveracity on other material matters was not substantially questioned.For these reasons,and because of Hudson's partial admission, I credit Danese over Hudson to the extenttheir respective versions may be deemed at odds.8 The findings made in this paragraph are based upon Hicks' credited testimony.Hud-son admitted that Hicks asked him about the source of management's information regard-ing the Union, but denied making the remarks attributed to him by Hicks.Hicks im-pressed me as a forthright witness with no predisposition to aid the GeneralCounsel'scase by embellishing her testimony beyond her exact recollection.Moreover, undisputedevidence shows that Hicks related this incident to her supervisor, Pruitt, and to Garrettin a conversation with them shortly thereafter-and before this proceedingwas begun.Under the circumstances I am unable to believe that her testimony was contrived, and Iaccept her testimony over Hudson's denial.YHudson admitted having a conversation with Vaughan at the timein which Danese'sname was mentioned, but denied saying anything to Vaughan about the reason forDanese'stermination.Hudson's denialis not credited. WILSON & COMPANY, INC.333The next regular workday after Danese's discharge was Monday, February 28.10On that day, the Respondent arranged to have its office employees and its salesmenmeet with management officials in separate meetings.The meetings were set up byMilton Meyers of the Respondent's industrial relations staff in Chicago.Meyers hadcome to Atlanta upon learning of the organizational activities that were being con-ducted among the officeworkers and salesmen.The first meeting was held that morning at Meyers' suite at the Atlantan Hotel. Itwas attended by all office employees, except the cashier, at the direction of OfficeManager Pruitt.Meyers, Garrett, and Pruitt were present for management.Meyersopened the meeting by stating it had been brought to his attention that the employeeswere dissatisfied with their working conditions and had sought the aid of an outsideagency.Itwould be better, he said, for both management and the employees towork out their differences directly without the intervention of an outside agency.The Company, he explained, had called the meeting for the purpose of seeing whetherthat could not be done.He also informed the employees present thatmanagementwould meet with the salesmen later that day.Meyers then called upon the em-ployees to state their grievances.The employees told him of their unremedied com-plaints, some of long standing, with regard to working conditions, including thelack of adequate heat in winter, poor ventilation in summer, and inadequate sick payand holidays.They particularly stressed their complaint over the failure of the Com-pany to grant them wage increasesin linewith those given the union-represented em-ployees in other departments. In response, Meyers stated that he would attempt toobtain air-conditioning equipment, and that while he could not definitely promisethem such equipment, he was prepared at that time to assure them that they would atleastget fans to provide adequate summer ventilation.As for their complaint aboutwinter heat, he assured them that that grievance would be corrected, and the em-ployees were definitely promised that thereafter they would not be required to workon days when there was inadequate heat.He further assured them that they wouldhave their holidays and that sick pay would be satisfactorily worked out.On thesubject of wageincreases,Meyers promised the employees that their pay would bebrought up to the standard of the union-represented employees.He made no defi-nitecommitment as to the amount of the wage increase-that was done at a subse-quent meeting-but requested an expression from the employees on how much theywanted.During the course of the discussion, the management officials did not in ex-presswords condition the granting of the promised benefits upon the employees'dropping out of the Union.Meyers simply declared that the choice was theirswhether to deal with management through an outside agency or to drop out of theUnion and themselves deal with management directly.Upon conclusion of thediscussion,Meyers stated that the management representatives would leave the roomso that the employees might meet among themselves to decide whether under thecircumstances they desired direct dealing or the intervention of an outside agency.The office employees then conducted their own meeting.As a result of their meetingthey announced to management that they would withhold decision until after thesalesmen'smeeting scheduled for later that day.That same day the Respondent received from the Union a registered letterassert-ingmajority statusin a unitof office employees and salesmen, and demandingrecognitionand bargaining.The record does not disclose the precisetimethe Union'sbargaining demand was received.Meyers testified that he first learned of it fromBranch Manager Treon sometime after the first meeting with the office employeeswas concluded but before the holding of the afternoon meeting.Also after the firstmeetingbut before the second meeting Meyers received a telephone call from aBoard field examiner advising him of the filing by the Union of a representationpetition.The meeting with thesalesmen washeld at 5:30 p. m. on February 28. Thatmeetingwas also attended by the office employees. In addition to Meyers, Garrett,and Pruitt, there were present for management Branch Manager Treon and CarlRhyne, the Respondent's district manager for its southeastern district.The recordcontains little detail as to what was said at this meeting. It merely discloses thatMeyers voiced his regrets that matters had gone as far as they had andagain ex-pressed the Company's preference to deal with the employees on an individual basisrather than through an outside agency.As at the earlier meeting, Meyers askedthe employees to meet among themselves, without management representatives pres-ent, to decide which of the two courses they wanted to pursue,and to let manage-10 Only a few employees were required to report for work on Saturday. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDment know.After holding their own meeting,the employees advised the companyofficials that they had decided to adhere to the Union.That night, after the meeting, Pruitt telephoned employee Laura J. Moss at herhome.He told her that a union was not the answer to the problems of the officeemployees;that the office employees constituted a small group that could better dealwith the Company directly; that he was confident a satisfactory agreement could bereached by such direct dealing; and that he could reassure Moss that the employeeswould get everything Meyers had promised.He said in substance that he could seeno reason why the employees should desire a union as they could gain everythingthey wanted without one.Moss informed Pruitt that the employees had "gone toofar now to back out."When Pruitt asked, "Why?", Moss replied the employeeswould be afraid of their jobs; that they felt "if we didn't go along with [the Union],in six-month's time everyone of us would be fired." Pruitt then said he would assurethe employees that none of them would be fired for their union activities.Pruittthen put Garrett on the phone and he told her thesamething.The next morningthere was placed on the desks of the office employees a letter signed by Garrett andRhyne reading as follows:Any statement to the effect that any employee will lose their job if they door do not join a union is a false statement.The Labor Management Relations Act and the Georgia Right to Work Lawsprotect your right to work.The only job requirement with Wilson & Co. is to perform your jobsatisfactorily.If any employee has any question on this subject,do not hesitate to contactthe undersigned.An identical letter,except for the substitution of Treon's signature for Garrett's, waslater sent by mail to thesalesmenand received by them on March 2. Garrett testi-fied that the letter was prepared and distributed to offset the fear Moss had expressed.in their conversation of losing her job because she had engaged in union activities.On March 1, Pruitt and Garrett held a further meeting with the office employees,lastingseveral hours.Garrett told the employees that he did not think they wouldbe happy wtih a union.He reiterated the promises made to them the day beforeby Meyers with regard to the correction of their grievances.He went one stepfurther at this meeting by definitely promising them a wage increase of about $4.50a week effective that week.In their paychecks at the end of that week the office employees received an increaseof $4.50.The record does not disclose whether or not a similar increase was grantedthe salesmen.On March 29, 1955, the Company and the Union entered into a consent-electionagreement in the representation proceeding.The agreement provided for separateelections in 2 units, 1 composed of outside salesmen, the other of office employees.The election was held on April 15. The Union won the election in the office em-ployees unit.Itwas defeated in the election held among the salesmen.B. Conclusions as to independent interference,restraint,and coercionIndependently of the discharge of Danese, the complaint alleges that the Respond-ent unlawfully invaded employee Section 7 rights by'threats of reprisal made throughHudson and by promises of benefit made through Meyers, Garrett, and Pruitt.The allegation regarding threats _of reprisal is found supported by (1) Hudson'swarning to Danese on February 23, 1955, that "somebody was going to get in trouble"for trying to form a union; (2) his statement to Hicks on February 24, 1955, thatsomeone was going to get "hung" the following day to "scare" other employees outof -the Union; and (3) his assertion to Wood on February 26, 1955, implying thatDanese had been discharged for union activities.As Hudson admittedly was asupervisory employee his coercive statements are imputable to the Respondent eventhough Hudson himself had no direct supervisory authority over the particular em-ployees to whom such statements were addressed.The Respondent's contrary con-tention is rejected.Moreover,it is not controlling on the 8 (a) (1) aspect of thiscase that the record does not show that Hudson officially knew that the Respondentwas contemplating reprisal action when he made his statements to Danese andHicks, or that he knew the actual reason for Danese's discharge when he made thestatement to Wood.The question of 8 (a) (1) liability turns not on the truth orfalsity of the statements, but upon their coercive impact upon employees.TheRespondent argues additionally that in any event its letters of March 1 to the officeemployees and salesmen must be viewed as counteracting and neutralizing the co-ercive effect of Hudson's statements.If there were nothing else in this case but the WILSON & COMPANY, INC.335evidence of Hudson's coercive remarks I would be inclined to agree.But, as foundbelow,the Respondent engaged in other unfair labor practices,continuing after theletterswere receivedby^-the>office.,employees.Moreover, Danese's discharge withwhich Hudson's remarks must have been closely enmeshed in the sight of the em-ployees, and which is found discriminatory below, remained unremedied.As thedischarge thus continued to provide a concrete example of positive reprisal action atvariance with the Respondent's protestations, the coercive effect of Hudson's state-ments cannot reasonably be said to have been eradicated.Under all the circum-stances, I reject the Respondent's neutralization argument as well as its other defenses-to the 8 (a) (1) conduct already found.The other 8 (a) (1) allegation of the complaint is found supported by the factsset out above relating to the promises of improved working conditions, benefits, andpay raises made to the office employees by Meyers at the meeting on February 28,toMoss by Pruitt in her telephone conversation with him that evening, and againto the office employees by Garrett and Pruitt at the further meeting on March 1,as well as by the actual pay raise granted the office employees later that week.TheRespondent argues that no illegality may be found in such conduct because itsrepresentatives did not expressly condition the granting of such benefits upon theemployees' withdrawal from the Union.That argument is rejected as lacking inmerit.In light of the timing of the promises, the statements accompanying them,and other surrounding circumstances, there can be no doubt, and it is found, thatthe promises were made and the wage increase was granted the employeesfor thepurposeof causing the employees to forego union organization.The law must bynow be regarded as well settled that allurements to employees directly designed forthat specific purpose constitute illegal interference, no less than coercion, and thiseven though the promises made or benefits conferred are not in express terms condi-tioned upon employee renunciation of union organization.SeeHudson HosieryCompany,72 NLRB 1434, at 1436 and cases there cited;Queen City Valves, Inc.,93 NLRB 1576; F.W. Woolworth Co. v. N. L. R. B.,121 F. 2d 658, 660 (C. A. 2);N. L. R. B. v. Jones Foundry & Machine Co.,123 F. 2d 552 (C. A.7); Joy SilkMills, Inc. v. N. L. R. B.,185X. 2d 732 (C. A., D. C.)enfg. asmod. 85 NLRB 1263.An additional and rather unique defense, presented by the Respondent to justifyits conduct at its meetings with employees, remains to be considered.Meyers testi-fied as follows:When he was advised the salesmen and office employees were beingorganized he "took it for granted" that the active union must be the United Packing-house Workers, the union that represented other employees in the plant.Accord-ingly, upon arriving at Atlanta, he contacted Edmund Dumas, the district director ofthat union, who told him that he believed his union had sometime in the past dis-tributed cards to the same employees in question,but that he was uncertain of thepresent status of such organizational efforts.Dumas, according to Meyers, statedhe would check and let Meyers know, and that in the meantime it would be agree-able to him to have management meet directly with the employees and hear theirgrievances.Meyers, accordingly-so his testimony would have it-set up the meet-ings with the employees and made the promises he did in the good-faith belief thathe had union permission to do so.On the basis of Meyers' testimony the Respondent appears to argue that theRespondent's conduct in meetingwith theemployees,hearing their grievances, andpromising them benefits in satisfaction of their grievances should not in the circum-stances be ruled a violation of law. I do not agree. It is unnecessary here todecide whether a union engaged in organizational activities may waive the em-ployees' statutory right to be free from employer interference calculated to inducethem to forego unionization.The fact is that the Packinghouse Workers was notthe interested union, and that the Union in this case, which was, waived nothing.It is doubtful on Meyers' own testimony whether he had any reasonable basis toassume that the Packinghouse Workers was in a position to authorize the conduct inwhich the Respondent engaged, but if he did so assume, though he may have actedin good faith,he took the risk of being wrong,and since he was wrong the Respondentmay not now raise authorization as a defense,even if otherwise it could.Moreover,it is to be observed that the Respondent concedes it learned of the Union's identityand of its representation claim sometime during the day of February 25.Neverthe-less, asthe record shows, the Respondent thereafteragain metwith the office em-ployees, repeated the promises it had earlier made,and announced and granted thema definite wage increase.It is concluded and found that,by threats of reprisal,promises of benefit,and thewage increase referred to above,the Respondent interfered with,restrained, andcoerced its employees in the exercise of rights guaranteed them under Section 7 ofthe Act. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDC. The discriminatory discharge of Frederick DaneseAs found above, Danese was summarily discharged without priorwarning onFebruary 25, 1955, at the crest of the Union's organizational campaign in whichhe had taken a particularly active role.Less than 2 months before his discharge,Danese had revealed himself as a leader among the salesmen in their concerted ac-tivities by acting as their spokesman in a demand for a wage increase, and for thishe had been reprimanded by the branch manager. Two days before his dischargeDanese had been cautioned by Hudson, a supervisory employee, about the risks oftrying to form a union among the office and sales employees. The day before thedischarge,Hudson had predicted to another employee that on the following daysomeone was going to get "hung" to scare the rest of the employees out of the Union.On the first regular workday after the discharge, the Respondent arrangedmeetingswith its office and sales employees in which it clearly revealed its opposition to unionorganization of such employees.Prior to his discharge, Danese had been in the Respondent's employ asan outsidesalesman for over 2 years.During that period there were occasions when Danese'swork was criticized, but that was true also of other salesmen who were retained by theRespondent.According to Danese's credited testimony, his work was never specifi-cally criticized during the last 2 months preceding his discharge.At no time priorto his actual discharge did the Respondent give Danese any indication that it wasconsidering releasing him because of unsatisfactory work or otherwise.On thecontrary, less than a month before, Branch Manager Treon revealed an anxietyto retain Danese's services.On January 14, 1955, Danese entered a hospital for amajor operation.He was discharged from the hospital on January 24, but wasinstructed by his physician not to return immediately to work.However, on January26, Treon urged Danese to return promptly, stating that he was sorely,needed.In order to induce Danese to do so, Treon made a special arrangement with Daneseunder which Danese was to be allowed to remain at the office and contact customersby phone instead of calling on the trade directly.Danese returned under that ar-rangement on January 26. There is some inconsistency in Danese's testimony as tohow long he remained under it before resuming his regular duties.Danese whenfirst called as witness testified that as nearly as he could remember he "stayed in theoffice approximately a week or 10 days."However, when called as a rebuttal wit-ness-after this precise point became more important for reasons that will herein-after appear-Danese testified that although he might have made several personalcalls the previous week, he was not actually released by his doctor and did not resumemaking personal calls on a regular basis until February 14.Treon testified thatDanese worked on the phone for approximately 10 days.OfficeManager Pruitt'srecollection was that it was approximately 2 weeks.As found above, Branch Manager Treon informed Danese when he discharged himthat he was taking that action because District Auditor Garrett had reported to theRespondent's central office at Chicago that Danese was spending too much time awayfrom his territory drinking coffee at the D & B Restaurant and that Chicago, on thebasis of that report, had instructed him to dismiss Danese.Treon testified that hefired Danese solely because of that order from Chicago that was transmitted to himthrough District Manager Carl Rhyne. It appears from Treon's testimony that theinstructions given him to fire Danese represented a departure from normal practice.Normally the Respondent left the decision of whether or not to hire or fire branchsalesmen entirely to the judgment of Treon.The only other instances Treon couldrecall where Chicago had intervened in a matter of that kind involved employeeswho had furnished unacceptable references or bond applications that had beenchecked by Chicago. In the past whenever Treon had dischargedsalesmen forunsatisfactory work performance or inattention to duties he had acted on his ownwithout orders from above.Only a week before Danese's discharge Treon hadoccasion to discharge anothersalesman,Wiggins, because Wiggins was spending toomuch time helping his wife in a restaurant she owned and not attending to his duties.The decision in Wiggins'casewas made by Treon and not directed by Chicago. Itfurther appears from Treon's testimony that the discharge of Danese was unusualin another respect. In all 12 years of his experience as a branch manager, Treoncould not recall another instance where the district auditor had reportedon a sales-man's activities, except in relation to cash remittances or c. o. d.'s, nor any instancewhere the district auditor had recommended the dischargeof a salesman at thebranch 11"Garrett, however, testified that he could recall two other specific instances involvingsalesmen at other branches where he had-reported to the district manager that the sales-men were not working their territory properly. WILSON & COMPANY, INC.337Treon's testimony,first given as an adverse witness called by the General Counsel,that the order to discharge Danese emanated from Chicago as a result of a reporttransmitted by Garrett to the Respondent'smain office,was not consistent with testi-mony the Respondent developed through later witnesses.Though Treon testifiedunequivocally enough that he was told by both Rhyne and Garrett that Garrett hadmade a report on Danese to Chicago and that Rhyne had a copy of it,the Respondentdid not produce any such report.Both Rhyne and Garrett testified that in point offact no such written report had been made or sent to Chicago.According to Rhyneand Garrett,the only report was an oral one made by Garrett to Rhyne. As districtauditor,Garrett is not responsible to the district manager,but is required to report allhis findings on a branch audit to his superiors in Chicago,sending copies of his re-ports to the district manager.Garrett testified he made no report to Chicago on theDanese matter because at that time the general audit he was making of the Atlantabranch had not yet been completed,but explained that he nevertheless called thematter to the attention of Rhyne because he considered his finding to involve anirregularity requiring immediate attention.Garrett conceded that when eventuallyhe did submit his formal report of his Atlanta audit to Chicago he included in it nomention of the special checkup he says he made of Danese.Garrett explained theommission as due to the earlier rectification of the irregularity by Danese's discharge.There is evidence,however,that in the past Garrett had included in his final auditreport findings of irregularities he had discovered even though they had been cor-rected by action taken before submission of his report.Rhyne, contrary to Treon'sassertion,denied that the order to dismiss Danese had originated from Chicago.Hetestified that he alone was responsible for the final discharge instruction.Rhynestated,however,that he"might"have told Treon that the order to discharge Danesehad come from Chicago.He explained,"a lot of times I use that as an out."Hedid not explain why he should have considered it necessary to seek such an "out"in the case of Danese.As to whether he had actually communicated with Chicagoabout Danese prior to Danese's actual discharge,Rhyne's testimony was equivocal.He testified he thought he did speak to Chicago about Danese sometime earlier in theweek of Danese's discharge,but stated that it was after he had already communicatedhis instructions to Treon,though prior to Danese's actual discharge on Friday.Hetestified at one point that he told Chicago to "let Danese go"; at another that he"just casually mentioned"Danese's discharge in the course of an unrelated telephoneconversation with one Christopher,"a young fellow that follows details in Chicago."But he admitted that he did not normally communicate with Chicago when a branchemployee was to be dismissed,and also conceded that Chicago would not know whoDanese was.He was vague as to why he thought it necessary to mention Danese toChristopher.When pressed on the point,he testified that Christopher was the em-ployee at Chicago who usually approved drop notices. But then he admitted thatsuch notices were prepared after rather than before an employee was actually dis-charged,and that it was not necessary for Christopher to approve anything in ad-vance of Danese's actual discharge.In defending its discharge of Danese as one unrelated to his union or concertedactivities,theRespondent relied on grounds much broader than that stated toDanese at the time of his discharge.The Respondent contended that it had actuallydecided as long as 6 months before the actual discharge to replace Danese for hisinfraction of company rules and for general incompetence,and that the Garrettreport was only one among a number of reasons for the action finally taken.To support its broad defense, the Respondent introduced evidence to show that inthe summer of 1954,Danese applied for a transfer to a Florida branch office ofthe Respondent;that at that time Rhyne inquired of Danese's immediate supervisorsas to their opinion of his worth;and that they expressed the view that he was notworth the expense of transferring,causing Rhyne to inquire why, then,they kepthim.Danese was denied a transfer at that time, but nothing else was done. Inmid-December1954,Danese again requested a transfer;the request was referredto Rhyne and much the same thing occurred.Rhyne testified that when Danese'ssecond transfer application came up he spoke to Treon, told him he had enoughof Danese,and wanted him replaced immediately.According to Rhyne, he alsotold Treon at that time that since Treon had been unable to find a replacement forDanese, the district office would itself run an advertisement and have its produceinspector,Dazett,interview applicants.On January 10, 1955, the Respondent ranan ad in a local newspaper,which,the Respondent'switnesses would have it, was390609-56-vol. 115-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsertedfor the express purpose of finding a replacement for Danese.'2Rhyneand Treon testified that the advertisement failed to produce a satisfactory replace-ment for Danese.Consequently, according to the Respondent's witnesses, the Re-spondent ran another newspaper advertisement on February 18, the Friday beforeDanese was discharged.13 It was Treon's testimony that the purpose of that adver-tisement was to secure replacements for two salesmen, Wiggins and Danese.Therecord shows that as a result of that advertisement, Treon hired a salesman, Cun-ningham, on the day the advertisement was first run.' Though the advertisementwas originally ordered for 2 days, the order for the second day was cancelled whenCunningham was hired.On Thursday of the following week, Treon hired anothersalesman,Childs, who had worked for the Respondent for a period of several monthssome 3 years before.14Under the theory of the Respondent's broad defense, theRespondent did not replace Danese until February 25, although its decision to re-place him had been made months before, only because it had been unable until thento find a salesman to put in his place.Further to support its broad defense the Respondent searched Danese's entire em-ployment history for instances in which it had previously found him derelict in hisduties, occasioning reprimand.Treon, while testifying, collated such instances asfalling into three groups: (1) "trouble with Mr. Danese making COD deliveries andnot turning in the money promptly;" (2) "making complaints in salesmeetings infront of other salesmen which would naturally have a tendency to cause them tofigure there was something wrong," and (3) "numerous times for price shades."As to the asserted "trouble" with Danese over c. o. d. deliveries, Treon couldrecall but one instance when he had had occasion to reprimand Danese on that ac-count.That occurred 8 months or more before Danese's discharge. It involveda failure on the part of Danese to make a remittance, as he was supposed to, on thesame day as the delivery of a c. o. d. invoiced order he had personally delivered.No question of dishonesty was involved.So far as the record discloses, Treon hadno further trouble with Danese on that score.15As to Danese's "complaints in sales meetings," Treon did not amplify his broadassertion.So far as the record otherwise discloses, the only time Danese wasreprimanded for his conduct at a sales meeting was in January when Danese acted asspokesman for his fellow employees in connection with their wage grievance.As to "price shades," the record shows that the Respondent permittedits sales-men at least on occasion to shade prices-that is to sell somewhat below the fixedprice-in order to meet competition on quantity lots.The salesmen were expectedtomake up losses on shadings by obtaining "overages" on other sales. It appearsthat on perhaps 50 occasions during Danese's entire period of employment, TreonsentDanese notes pointing to the fact that he had made shadings on certain ac-.counts and demanding an explanation.But it further appears that it was Treon'susual practice to do that with regard to all salesmen where sales were made belowthe established price.Treon,did not claim that Danese was more deficient than othersin obtaining "overages" to offset price shadings.16According to Treon, he also hadoccasion on a number of instances to reprimand Danese about making unauthorizedprice shades.Danese denied that this had occurred except on a few occasions, eachof the reprimands, according to him, having been unjustified.The most flagrantexample to which Treon specifically pointed occurred perhaps a year before Danese's19 For reasons that will hereinafter more fully appear, the form of the advertisement isimportantIt read, "Experienced and studentsalesmanSome knowledge of meat, dairyand poultry products useful, but not essential," and asked for applicantsto call at thedistrict office."That ad read in pertinent part, "Need `a young man with full lime sales experience,preferable wholesale,'to train for wholesale meat sales," and requested applications to bemade in person to Treon at the branch office.14Though Treon's testimony on direct examination varied at differentpoints as to thedate Childs was hired, Treon on cross-examination finally fixed the actual date as Thursday,February 24, the day before Danese was discharged. Treon testified that when he hiredChilds he told him "that I was going to have to dischargea salesmanthe following dayand wanted to put him on that territory."18Though Daiiese testified he could not recall that specificreprimand,Treon's testimonyconcerning it is accepted.19According to Danese, whose testimony in this respect .Is uncontradicted,AssistantBranch Manager Gearhart, about 2 weeks before Danese's discharge, took occasion to com-pliment Danese personally for obtaining overages exceeding his price shadesduring themost recentaccounting period. WILSON & COMPANY, INC.339discharge and involved a shading totalling$3which Danese had allowed a customer,the Respondent had refused to approve, and the customer had refused to make good.The Respondent also placed much stress on another incident for which Danesehad been reprimanded by former Assistant Manager Vaughan.It related to anoccasion one afternoon when Danese without permission had accepted a telephoneorder from a customer for 3 or 4 cases of lard at a reduced price that was not to gointo effect until the following morning.That incident, according to Vaughan,occurred perhaps a year before Danese's discharge.The question we face here is not whether there existed reasons for which theRespondentmighthave fired Danese,but what in fact the reasons were that motivatedthe Respondent to discharge Danese at the time it did. -On all.the evidence, I findincredible the Respondent's broad contention that it replaced Danese on February 25,1955,to carry out a decision it had made months before.That contention not onlygoes far beyond what Danese was told at the time of his discharge;it is also ruled outby the explicit testimony of the management official who effected the action taken.When directly asked at the hearing to state his reason for discharging Danese, Treongave only one reason-the receipt by him of instructions"to get rid of [Danese] asquick as possible due to the fact that he simply had not been working." By "notworking," Treon explained,itwas meant that Danese had been spending too muchtime at the D & B Restaurant.The afterthought character of the Respondent's broaddefense is further reflected by Treon's admission while testifying that prior to Danese'sdischarge he made no reports to higher management about Danese engaging in rulesinfractions,and, more specifically,none about Danese's conduct with regard to shad-ing-the conduct upon which the Respondent now appears mainly to rely to supportits position that Danese was deserving of the asserted earlier decision to replace him.Moreover, the Respondent's delay until February 25, 1955, in carrying out thereplacement decision it says it made some 6 months before provides compelling evi-dence to refute the Respondent's assertion that such an earlier decision was in factmade-unless, of course, the Respondent's claim is believed that the delay was dueto its inability sooner to find a replacement.But the Respondent's explanation forthe delay is found clearly unworthy of belief.Record facts, supported mainly bytestimony drawn from the Respondent's own witnesses on cross-examination, beliethe Respondent's assertion that it did not replace Danese sooner only because ithad no one to replace him with. Thus, it appears that the Respondent pursued apolicy of constantly having employed at the plant a trainee-salesman prepared to takeover the work of a regular salesman if necessary. In the fall and winter of 1954-after the decision to replace Danese was allegedly made-the Respondent had em-ployed in that capacity a man named Cash. Fprmer Branch Manager Vaughan, awitness for the Respondent, testified on cross-examination that the Respondent couldhave put Cash in Danese's place. In January or early February 1955, a regular sales-man, Dennard,quit the Respondent's employ.Cash was then given Dennard's routeon a regular basis.At about the same time, the Respondent hired another trainee-salesman, Ables, to fill Cash's vacancy.When Wiggins was discharged during theweek ending February 18, Ables was put in Wiggins' place.On February 18, as aresult of the advertisement inserted in the newspaper that day, the Respondent hiredanother trainee-salesman,Cunningham,to fill the place madeby Ables'promotion.As has been noted, Childs was hired on February 24 in anticipation of -Danese'srelease the following day.As for the newspaper advertisements of January 10 and February 18, which theRespondent asserts were designed to find a replacement for Danese,evidence de-veloped by the General Counsel clearly demonstrates the falsity of theassertion somade.Thus, it appears that shortly before the January 10 advertisement was inserted,an employee,Zakas, the branch's produce man who handled and sold poultry anddairy products,left the Respondent's employ.Under the Respondent's organizationalsetup,the branch's produce man was responsible to the district produce inspector,Dazett, whose offices were at the district headquarters.When Zakas left the Respond-ent could not at once find a qualified replacement for him.In such circumstancesitwas often necessary for the Respondent to seek a man whom it could train to fillthe position.The facts just stated,considered in conjunction with the form of theJanuary 10 advertisement and the requirement therein for applicants to be interviewedby Dazett at the district office rather than by Treon, who normally interviewed appli-cants for salesmen's jobs such as Danese's, leave, for me, no doubt of the validity oftheGeneral Counsel's position that the advertisement in question was designed toobtain a replacement for Zakas rather than one for Danese.The advertisement ofFebruary 18,I think it clear from the facts already stated,was designed not to obtaina replacement for Danese but onefor Ables whohad just been promoted to Wiggins'position leaving a vacancy for a trainee-salesman.As to that advertisement, I think 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDit also significant that, although originally ordered for 2 days, the advertisement wascanceled at the end of the first day with the hiring of Cunningham. Surely thatwould not have been done if at that time-a week before Danese was discharged-the Respondent was then actually engaged in an effort to find a- replacement forDanese, as it would now have it believed.Having rejected the Respondent's broad contention as not credible, we turn now toconsider whether the reason stated to Danese at the time of his release in truth moti-vated the Respondent's decision to discharge him.According to the account given by the Respondent's witnesses, the sequence ofevents leading to the instructions to Treon to dismiss Danese for spending too muchtime at the D & B Restaurant and not working his territory was as follows: Duringthemonths of January and February, Garrett was engaged in making a general auditof the operations of the Atlanta branch office. It was Garrett's custom while at thebranch to take a midafternoon coffee break each day at the D & B Restaurant. Thatrestaurant, located about a block from the branch office, was the one most usuallyfrequented by branch office employees not only at lunch but during the coffee breaksbranch employees were allowed twice a day, once about midmorning and again aboutmidafternoon.At about 3 p. m. on February 4, 1955-3 weeks before Danese's dis-charge-Garrett went to the D & B Restaurant for coffee, accompanied by CharlesPond, the branch's credit manager, and Gordon Pruitt, its office manager.Whilethere, they noticed Danese at the restaurant.This-according to Garrett, Pond, andPruitt-led Garrett to inquire of his companions what Danese was doing there atthe time. In response-according to their further testimony--either Pond or Pruittreplied that "of late" it seemed to be a common occurrence for Danese to be in therestaurant in the afternoon.The response, they testified, prompted Garrett' to an-nounce then and there that he would make a check on Danese the following week todetermine whether Danese was spending excessive time at the restaurant. Such acheck, their testimony continued, was actually made by Garrett, aided by Pond andPruitt, during the following week-on Monday through Thursday, February 7 through10, according to Garrett.All three testified that during the week beginning February7 whenever they went to the D & B Restaurant they found Danese there.Nothing was said to Danese at the time.Nor was the matter then called to theattention of the branch manager or assistant branch manager who were Danese'simmediate supervisors and whose responsibility it was to see that he performed hiswork.However, according to Garrett and Rhyne, on Monday, February 21-11days after Garrett testified he completed his special check on Danese-Garrettreported to District Manager Rhyne what his check had revealed.As has alreadybeen noted, Garrett's responsibility was not to the district office, nor to Rhyne whowas not in his chain of command, but to Chicago.Garrett was required to makehis audit findings to Chicago; to the division head he was only required to submitcopies of the reports he had sent to Chicago.Nevertheless,Garrett testified,whenever in the course of an audit he discovered an irregularity necessitating imme-diate attention he would notify the division head in advance of his written report.Garrett testified that he considered the Danese situation such an irregularity.Garrett explained his 11-day delay in reporting to Rhyne as due to his inability to,reach Rhyne the preceding week because of Rhyne's absence from the city.When,according to both Garrett and Rhyne, Garrett told Rhyne of his check on Danese,Rhyne asked Garrett whether he was "sure" of what he said he had observed, andwhen Garrett said that he was, Rhyne told Garrett to have Treon phone himbecause the Respondent and Danese were going to part company.17Garrett testifiedthat in conformity with Rhyne's request he spoke to Treon that same day and toldhim to call Rhyne, and then for the first time informed Treon of his check ofDanese. In contradiction to Treon's testimony, however, Garrett denied stating toTreon that he had sent a report about Danese to Chicago.18Later that day, accord-19Rhyne on direct examination indicated that Garrett's report did not comeas a com-plete surprise to himHe testified, "If I remember correctly, I heard once before and com-plained to Treon about [Danese hanging around the D & B Restaurant]." Rhyne's testi-mony in this respect, as in others, was, however, contradictoryWhen asked to state oncross-examination where he had heard it before, Rhyne became evasive, stated that hemight have been mistaken, and finally denied flatly saying on direct examination that hehad complained to Treon before about Danese staying in the restaurant.zsThere is another variance between the testimony of Garrett and Treon. Garrett testi-fied he told Treon he had checked Danese during the week beginning February 7 ; Trednas an adverse witness testified that Garrett told him he bad seen Danese at the D & BRestaurant for a few days in a row during the week beginning February 14, WILSON & COMPANY, INC.341ing to the Respondent'switnesses,Treon spoke to Rhyne who instructed him todischarge Danese.19Danese denied that he spent more time at the D & B Restaurant than othersalesmen or plant employees.That restaurant was adjacent to, if not within, theterritory served by Danese.Danese testified that like others he would at times eatlunch at the D & B Restaurant,20 sometimes go there in the morning,and occasionallygo there in midafternoon about 3 or 3:15 p.in., the time when outside salesmennormally checked in at the plant, having completed their day's work as -far aspersonal contacts are concerned.Danese did not deny that he might have been seenat the D & B Restaurant on the days when Garrett testified he made his check.Testifying as a rebuttal witness, Danese stated that during the week the check wassupposed to have been made he had not yet been released by his doctor,and wasstillworking in the office pursuant to the limited duty arrangement he had madewith Treon following his release from the hospital.He further stated that if he hadtestified earlier-as the record shows he did-that the span of that arrangement wasa week or 10 days, rather than 2 weeks as he now insisted,he had previously beeninaccurate.Other evidence in the record suggests a greater likelihood that Danese may havebeen more accurate in his later recollection as to the length of the period he wason limited duty.The period stated by him on rebuttal coincided with the testimonyof at least one witness for the Respondent,Pruitt, who agreed on cross-examinationthat Danese was on limited duty for about 2 weeks.More important,however, itmight explain another detail.The witnesses who testified that they saw Danese atthe D&B Restaurant up through February 10, admitted that they continued goingto the restaurant practically daily thereafter.Yet, their testimony makes nomention of seeing Danese during the last 2 weeks of his employment;if they hadseen him then I think they would have brought it out; and since they did not it isnot unreasonable to assume that after the week beginning February 7 they no longersaw him there, at least not regularly. If Danese was on limited duty for 2 weeksafter returning from his illness,itwould have carried that period of duty substantiallythrough the week beginning February 7, and that would account for the seeminglyabrupt change in his habits after that week,forwhich there is now no otherexplanation in the record.At anyrate, I do not think this case turns on a resolutionof that conflict.For I am persuaded in any event that credence cannot be givento the Respondent'sdefense now under consideration-and this for the reasons Ishall now indicate.The testimony the Respondent adduced to support its claim that Garrett,as partof the branch audit he was conducting,made a check on Danese to determinewhether he was properly attending to his duties contains much in it that is inherentlyimplausible.Garrett conceded that as part of his audit he made no similar checkon any other salesman or person in the branch's employ.His explanation that hesingled out Danese for such a check only because he happened to observe Danese atthe D&B Restaurant on Friday,February 4, is not convincing.His own testimonyas well as that of other witnesses discloses that it was not unusual for salesmen tobe at the D & B Restaurant at that time of day;indeed,Garrett admitted that onother occasions while taking his own coffee break he had seen salesmen there withouttaking special note of it.Nor do I find persuasive the further explanation offeredthat he was given special grounds to suspect Danese when,in response to his inquiry,Pond or Pruitt informed him that"of late" they had seen Danese about the restaurantquite a bit.For one thing,asGarrett'sown testimony shows, he never made asimilar inquiry about other salesmen he observed at the restaurant during the courseof his audit.Moreover,if"of late" Danese had been seen about the D & BRestaurant more than usual,the evident reason for this was that Danese had been"of late" on limited duty, as at least Pond and Pruitt well knew and as is reasonablyto be expected they would have communicated to Garrett in response to his inquiryifGarrett was not already aware of it.Further, the testimony of the Respondent'switnesses concerning the check theysay they made of Danese left much to be desired.It is not unreasonable to supposethat an auditor making such a check in conjunction with an audit report would nor-mally make a record of what he observed.Yet byhis own account,Garrett madeno notes, nor did the others who are supposed to have assisted him.The testimonyof the 3 Respondent'switnesses who say they made the check was generally vagueand indefinite as to the times they claim to have observed Danese at the D & B11The contradictions between Treon's testimony and that of other Respondent's wit-nesses asto the source of the orders given Danese have been pointed out above`a' Salesmen at the branch have no fixed time for their lunch periods. 342DECISIONSOF NATIONAL LABOR RELATIONS BOARDRestaurant;in certainrespectstheir testimony was evasive-in particular that wastrue of Pond whose testimony on cross-examination revealed him to be whollyunworthy of belief-and in certain material respects,such aswith regard to thetimes they went together or alone, there were substantial variancesamong theaccounts given by the 3. So far as their testimony clearly shows, during the periodof the asserted check they went to theD & B Restaurant in midafternoon,but thatwas no morethan their usual custom.Though Pruitt and Garrett testified that onone or moredays they also went to the D & B Restaurant at differenttimes, theirtestimony in that respect was especially vague and they could not specify whenthat occurred.Significantly, too, though the check, according to theRespondent,was designed to determine whetherDanesewas properly working his territory, theasserted investigation,so far asthe recorddiscloses,did not extend beyond theirobservationof Daneseat the restaurant.The Respondent introducedno evidence toshow thatDanese's, orders at that time were down from where they should havebeen.The delay in transmitting the information to Treon is another significant facttending inmy view to impair the credibility of the Respondent's claim that Garrettmade and completed as part of his regular audit a formal check on Danese.Gar-rett's explanation,that he did not report the matter to Treon because he was notrequiredto,doesnot square with his assertion that he immediately attempted toreport the matter to Rhyne to whom he was also under no duty to report auditfindingsin advance ofsubmissionof his formal report to Chicago. If, as Garrettsays, he felt it necessary to report his findings orally to Rhyne because he con-sidered thematteran emergency one requiring immediate attention, it seems to methat the least he would have done in the absence of Rhyne was to report the matterto Treon at whose branch he was then working.I do not doubt that Garrett, Pond, and Pruitt, and perhaps all three, did see Daneseat theD & B Restaurantover aseriesof days prior to about Februarycasionswhen they themselves made their ordinary visits to that restaurant.ButI do not believe that their notice of him then was more than a casual one.Onthe basis of all the record evidence, and from my observation of the witnesses giv-ing it,I do not credit the testimony of the Respondent's -witnesses that Garrett, aspart of the audit he was then making, singled out Danese for a specific check todetermine whether Danese was spending an excessive amount of time away fromhis territory.Because I am convinced that no such special check was in fact made,and because of other discrepancies, contradictions, and implausibilities in the testi-mony of the Respondent's witnesses that have already been adverted to, I likewisedo not credit the Respondent's contention that Garrett's orally reported findings ofthat audit check constituted the activating reason for the discharge action.Rather,I am convinced that the Respondent, having decided to discharge Danese for otherreasons that it did not care to announce, sought about for a pretext and-suggested,perhaps, by its discharge the week before of another salesman, Wiggins, for spend-ing duty time helping his wife in the cafeteria she owned-seized uponDanese'sattendance at the D & B Restaurant as one that might be given the appearance ofvalidity, and contrived Garrett's asserted audit findings as a ready means of ex-plaining the earlier failure of the branch management to reprimand or take actionagainstDanese for conduct which, as the record shows, it had in the past beenaware of but had condoned.My conviction in that regard is only fortified by theRespondent's added reliance at the hearing on its somewhat inconsistent broad de-fense, clearly in the nature of an afterthought and demonstrably false, as foundabove.The specific reasons assigned by the Respondent for Danese's discharge havingbeen rejected as not credible, the key to the Respondent's true motivation-unlessthat motivation is to be left unexplained altogether-must be sought elsewhere. Itis to be found, I am persuaded, in the then current unionorganizationalactivities,to which the record clearly shows the Respondent was opposed, and in which Danesewas then playing a leadership role, as I am convinced, and find, the Respondent wasthen aware of or at least suspected 21Bearing in mind (1) the Respondent's op-n I am aware, of course, that there is nodirectevidenceto showthatTreon,or othermanagement officials who may have ordered Danese's discharge, had knowledge of Danese'sparticipation in the union organizational activities.But thoughthe absence of suchdirect evidence has given me some pause, I do not think it fatal to the finding made inthe light of what I consider strong circumstantial evidence to supporta reasonable infer-ence that such management officials must have been aware of, or at least suspected,Danese's active participation.The principle that knowledgeof unionactivities,no lessthan discriminatory motive. may, and often of necessity must be, based upon reasonableinference drawn from circumstantial evidence, is one firmly established by judicial prec- WILSON & COMPANY,- INC.343position to union organization among its office employees and salesmen as reflectedin the meetings arranged for the first workday following Danese's discharge; (2)the timing of the discharge in relation to the state of union organization;(3) theoutstanding part played by Danese in the organization of salesmen;(4)Hudson'swarning to Danese 2 days before his discharge;(5) the prediction made by Hudsonto Hicks the day before;and (6)the unconvincing and, in part,inconsistent reasonsadvanced by the Respondent in an effort to explain the discharge on a lawful basis,I am of the opinion that Danese'sdischarge can only be reasonably explained onthe basis that it was motivated,asHudson had predicted,by a desire to make anexample of him in order to discourage others from union organization.Accordingly,I conclude and find that,by discharging Danese on February 25,1955,and by thereafter failing to reinstate him, the Respondent discriminated withregard to his hire and tenure of employment,thereby discouraging membership inthe Union,and interfering with,restraining,and coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in con-nection with the operations of the Respondent described in section 1, above, havea close,intimate, and substantial relation to trade,traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that the Respondent be ordered to cease and desist therefrom, andtake certain affirmative action in order to effectuate the policies of the Act.Having found that the Respondent discriminated with regard to the hire andtenure of employment of Frederick B. Danese,I shall recommend that the Re-spondent offer him immediate and full reinstatement to his former or-substantiallyequivalent position 22 without prejudice to his seniority or other rights and privileges,and make him whole for any loss of pay suffered as a result of the discriminationagainst him,by payment to him of a sum of money equal to the amount he wouldhave earned from the date of his discriminatory discharge to the date of the offeredentSee,eg, NL R.B. v. Link Belt Company,311 U. S. 584, at 602;F.W.Wool-worth Co v N L. R B ,121 F. 2d 638,660 (C. A. 2).As has been found above,Treon,who effected Danese's discharge,denied that he had knowledge of Danese's union activi-ties generally,a denial that has already been rejected as wholly Implausible in the lightof a wealth of circumstantial evidence supporting the contrary.(Other key officials ofthe Respondent who appear actively to have participated in the discharge action-Garrettand Rhyne-significantly did not'deny knowledge of Danese's union activities,althoughthey did not admit it either,not having been questioned on the point.)The circumstan-tial evidence which in my view is sufficient in strength,when cumulatively considered,tooffset Treon's denial and to support a contrary inference is as follows:(1)The recordclearly shows that management officials were aware generally of union organizationalactivities;that there was general talk in the plant about such activities;that the sub-jectwas made a topic of discussion among supervisors ; and that it was reported as amatter "worth looking into"toGarrett who, as the Respondent's counsel conceded onoral argument,would, as company auditor, have normally been interested in such activity.While knowledge of union organizational activity does not necessarily imply knowledgeof the identity ofallengaged in that activity,it seems to me unlikely that widespread-interest and discussion of union activity in a small plant such as this would not have in-cluded some reference to the identity of Danese who, as the record shows,was the out-standing solicitor for the Union, at least among the salesmen.(SeeF.W. Woolworth Co.v.N. L. R B.,supra.)(2)There is direct evidence that at least one supervisory em-ployee, Hudson,knew of Danese's union solicitation activities and cautioned him to desisttherefrom.(3)Danese was the logical person for the Respondent to have suspected of aleadership role in such activities because less than 2 ,months before he had acted as spokes-man for the salesmen in a concerted activity,and had been reprimanded therefor. (4)Part of the circumstantial evidence relied upon to support an inference of unlawful moti-vation is necessarily inseparably intertwined with circumstances pointing to knowl-edge-such as the timing of the discharge in relation to the state of union organization,the prediction made by Hudson,and the inability of the Respondent to account for thedischarge on any plausible basis unrelated to union activity.22 The ChaseNationalBank of the City of New York, San Juan, PuertoRico,Branch,65 NLRB 827 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDof reinstatement,less net earnings,23 to be computed on a quarterly basis in themanner established by the Boardin F. W.Woolworth Company,90 NLRB 289,291-294.Earnings in any one particular quartershall haveno effect uponthe back-pay liability for any other such period.Itwill also be recommended that the Re-spondent preserve and make available to the Board upon request,payroll and otherrecords to facilitate the checking of back pay due.As the unfairlabor practices committed by the Respondent were of a characterstriking at the roots of employees'rights safeguardedby the Act,and disclose apropensity on the partof theRespondent to continue,although not necessarily bythe same means,to defeatself-organization of its employees,itwill also be recom-mended that the Respondent cease and desistfrominfringing in any manner upon theemployee rights guaranteed in Section7 of the Act.Upon thebasis of the foregoing findings offact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.OfficeEmployees InternationalUnion, Local No. 21, AFL,isa labor organiza-tionwithin themeaning of Section2 (5) of the Act.2.By discriminating in regardto the hire and tenureof employmentof FrederickB.Danese,therebydiscouragingmembership in the Union,theRespondent hasengaged in unfair labor practiceswithinthe meaning of Section 8 (a) (3) ofthe Act.3.By interferingwith,restraining,and coercing its employees in the exercise ofthe rightsguaranteedby Section 7 of the Act, theRespondent has engaged in unfairlabor practiceswithin themeaning of Section 8 (a) (1) ofthe Act.4.The aforesaid unfair laborpracticesare unfair labor practicesaffecting com-merce within the meaning of Section2 (6) and (7) of the Act.Recommendations omitted from publication.]23Crossett Lumber Company,8NLRB 440, 447-498;RepublicSteel Corporation v.N LR,B,311U S.7Brown Instruments Division,Minneapolis-Honeywell RegulatorCompany iandDistrict#1, International Union of Electrical,Radio,&MachineWorkers, AFL-CIO,2Petitioner.Case No.4-RC-.765. February 7,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Morris Mogerman, hearingofficer.The hearing officer's rulings made at the hearing are^free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to add to an existing unit of production andmaintenance employees at the Employer's plant in the Philadelphia,' The name of the Employer appears as amended at the hearing.2 The AFL and CIO having merged subsequent to the hearingIn this proceeding, we areamending the identification of the affiliation of the Petitioner accordingly.115 NLRB No. 60.